 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective April 6, 2015
(“Effective Date”), by and between D. Anthony Scaglione (“Executive”) and ABM
Industries Incorporated, a Delaware corporation (“Company” or “ABM”).

 

1.EMPLOYMENT.  In consideration of the terms and commitments contained in this
Agreement, Executive agrees to and acknowledges the following:

 

2.TERM, RESPONSIBILITIES AND TITLE.  The term of this Agreement shall be from
the Effective Date through: (i) October 31, 2017; or (ii) the date upon which
Executive’s employment is terminated in accordance with Section 6 (the “Term”).
Executive shall assume and perform such duties, functions and responsibilities
relating to Executive’s employment with Company as may be assigned from time to
time by Company. Executive’s title shall be Executive Vice President and Chief
Financial Officer of Company, subject to modification as determined by Company’s
Board of Directors (“Board”).

 

3.COMPENSATION.  Company agrees to compensate Executive, and Executive agrees to
accept as compensation in full, a base salary, less applicable state and federal
withholdings, paid according to Company’s standard payroll practices. Executive
will also be eligible for short-term discretionary incentive awards pursuant to
the terms of the Performance Incentive Program or any applicable successor
program (“Bonus”), subject to the terms and conditions of the applicable
program. Further, Executive is eligible to receive awards under the 2006 Equity
Incentive Plan, as amended and restated, or any applicable successor plan,
subject to the terms and conditions of the applicable plan and as determined by
Company in its discretion.

 

4.COMPLIANCE WITH LAWS AND POLICIES.  Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of his/her
responsibilities, all ethical rules, ABM’s Code of Business Conduct and Ethics,
ABM’s Recoupment Policy as well as any and all of policies, procedures and
instructions of Company.

 

5.RESTRICTIVE COVENANTS.  In consideration of the compensation, contract term,
potential Severance Benefits, other post-termination payments, continued
employment provided by Company, as well as the access Company will provide
Executive to its Confidential Information, as defined below, and current and
prospective customers, all as necessary for the performance of Executive’s
duties hereunder, Executive hereby agrees to the following during Executive’s
employment and thereafter as provided:

 

5.1CONFIDENTIAL INFORMATION DEFINED.  Confidential Information includes but is
not limited to: (i) Company and its subsidiary companies’ trade secrets,
know-how, ideas, applications, systems, processes and other confidential
information which is not generally known to and/or readily ascertainable through
proper means by the general public; (ii) plans for business development,

 

 

 



 

marketing, business plans and strategies, budgets and financial statements of
any kind, costs and suppliers, including methods, policies, procedures,
practices, devices and other means used by Company and its subsidiaries in the
operation of its business, pricing plans and strategies, as well as information
about Company and affiliated entity pricing structures and fees, unpublished
financial information, contract provisions, training materials, profit margins
and bid information; (iii) information regarding the skills, abilities,
performance and compensation of other employees of Company or its subsidiaries,
or of the employees of any company that contracts to provide services to Company
or its subsidiaries; (iv) information of third parties to which Executive had
access by virtue of Executive’s employment, including, but not limited to
information on customers, prospective customers, and/or vendors, including
current or prospective customers’ names, contact information, organizational
structure(s), and their representatives responsible for considering the entry or
entering into agreements for those services, and/or products provided by Company
and its subsidiaries; customer leads or referrals; customer preferences, needs,
and requirements (including customer likes and dislikes, as well as supply and
staffing requirements) and the manner in which they have been met by Company or
its subsidiaries; customer billing procedures, credit limits and payment
practices, and customer information with respect to contract and relationship
terms and conditions, pricing, costs, profits, sales, markets, plans for future
business and other development; purchasing techniques, supplier lists; (v)
information contained in Company’s LCMS database, JDE , LMS or similar systems;
and/or (vi) any and all information related to past, current or future
acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information”).

 

5.2NON-DISCLOSURE.  Company and Executive acknowledge and agree that Company has
invested significant effort, time and expense to develop its Confidential
Information. Except in the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to Company and its
subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by others
after investing significant effort, time, and expense. Executive understands
that Company or its subsidiaries would not make such Confidential Information
available to Executive unless Company was assured that all such Confidential
Information will be held in trust and confidence in accordance with this
Agreement and applicable law. Executive hereby acknowledges and agrees to use

 

2

 

  

this Confidential Information solely for the benefit of Company and its
affiliated entities.

 

5.3NON-SOLICITATION OF EMPLOYEES.  Executive acknowledges and agrees that
Company has developed its work force as the result of its investment of
substantial time, effort, and expense. During the course and solely as a result
of Executive’s employment with Company, Executive will come into contact with
officers, directors, employees, and/or independent contractors of Company and
affiliated-entities, develop relationships with and acquire information
regarding their knowledge, skills, abilities, salaries, commissions, benefits,
and/or other matters that are not generally known to the public. Executive
further acknowledges and agrees that hiring, recruiting, soliciting, or inducing
the termination of such individuals will cause increased expenses and a loss of
business. Accordingly, Executive agrees that while employed by Company and for a
period of twelve months following the termination of Executive’s employment
(whether termination is voluntary or involuntary), Executive will not directly
or indirectly solicit, hire, recruit or otherwise encourage, assist in or
arrange for any officer, director, employee, and/or independent contractor to
terminate his/her business relationship with Company or any other
Company-affiliated entity except in the proper performance of this Agreement.
This prohibition against solicitation shall include but not be limited to: (i)
identifying to other companies or their agents, recruiting or staffing firms, or
other third parties Company officers, directors, employees, or independent
contractors who have specialized knowledge concerning Company’s business,
operations, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers; (ii)
disclosing or commenting to other companies or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics of any person still
engaged by Company or any other Company-affiliated entity; and (iii) providing
such information to prospective companies or their agents, recruiting or
staffing firms, or other third parties preceding possible engagement.

 

5.4NON-SOLICITATION OF CUSTOMERS.  Executive acknowledges and agrees that
Company and its subsidiaries have identified, solicited, and developed their
customers and developed customer relationships as the result of their investment
of significant time, effort, and expense and that Company has a legitimate
business interest in protecting these relationships. Executive further
acknowledges that Executive would not have been privy to these relationships
were it not for Executive’s employment by Company. Executive further
acknowledges and agrees that the loss of such customers and clients would damage
Company and potentially cause Company great and irreparable harm. Consequently,
Executive covenants and agrees that during and for twelve months following the
termination of Executive’s employment with Company (whether such termination is
voluntary or involuntary), Executive shall not, directly or indirectly, for the
benefit of any person or entity other than Company, attempt to

 

3

 

  

seek, seek, attempt to solicit, solicit, or accept work from any customer,
client or active customer prospect: (i) with whom Executive developed a
relationship while employed by Company or otherwise obtained Confidential
Information about for the purpose of diverting business from Company or an
affiliated entity; and (ii) that is located in a state or foreign country in
which: (a) the Executive performed work, services, or engaged in business
activity on behalf of Company within the twelve-month period preceding the
effective date of Executive’s termination of employment; and/or (b) where
Company has business operations and Executive was provided Confidential
Information regarding Company’s business activities in those territories within
the twelve-month period preceding the effective date of Executive’s termination
of employment. This Section 5.4 shall not apply if the State of Employment is
California.

 

5.5POST EMPLOYMENT COMPETITION.  Executive agrees that while employed by Company
and for a period of twelve months following Executive’s termination of
employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that engages in a Competing Business (as defined below) in a
Restricted Territory (as defined below). For purposes of this Agreement,
“Competing Business” means the provision of any goods, products, or services
that are the same or substantially similar to those provided by Company, or any
Company-affiliated entity of which Executive had Confidential Information, in
the twelve month period preceding the effective date of Executive’s termination
of employment. Executive acknowledges that Company and its subsidiaries are
engaged in business in various states throughout the U.S. and various
international locations. Accordingly, and in view of the nature of Executive’s
nationwide position and responsibilities, “Restricted Territory” as used herein
means each state and each foreign country: (i) in which Executive performed
work, services, or engaged in business activity on behalf of Company within the
twelve-month period preceding the effective date of Executive’s termination of
employment; and/or (ii) where Company has business operations and Executive was
provided Confidential Information regarding Company’s business activities in
those territories within the twelve-month period preceding the effective date of
Executive’s termination of employment. The restrictions in Section 5.5 shall
only apply if, within the twelve month period prior to the effective date of
Executive’s termination, Executive was employed by Company to perform sales,
marketing, and/or operational activities, or was directly involved in corporate
development and strategy (i.e. mergers, acquisitions, divestitures and/or other
corporate strategic initiatives) for Company or its subsidiaries/affiliates.
Further, Section 5.5 shall not apply if the State of Employment is California.

 

5.6NON-DISPARAGEMENT.  Following the severance of Executive’s employment for any
reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past and
present officers, directors and employees.

 

4

 

  

5.7CREATIONS.  The terms and conditions set forth in Appendix A attached hereto
are hereby incorporated by reference as though fully set forth herein.

 

5.8CONFIDENTIAL INFORMATION OF OTHERS.  Executive will not use, disclose to
Company or induce Company to use any legally protected confidential, proprietary
or trade secret information or material belonging to others which comes into
Executive’s knowledge or possession at any time, nor will Executive use any such
legally protected information or material in the course of Executive’s
employment with Company. Executive has no other agreements or relationships with
or commitments to any other person or entity that conflicts with Executive’s
obligations to Company as an employee of Company or under this Agreement, and
Executive represents that Executive’s employment will not require Executive to
violate any legal obligations to any third-party. In the event Executive
believes that Executive’s work at Company would make it difficult for Executive
not to disclose to Company any legally protected confidential, proprietary or
trade secret information or materials belonging to others, Executive will
immediately inform Company’s Senior Vice President of Human Resources. Executive
has not entered into, and Executive agrees Executive will not enter into, any
oral or written agreement in conflict with this Agreement.

 

5.9COOPERATION WITH LEGAL MATTERS.  During Executive’s employment with Company
and thereafter, Executive shall cooperate with Company and any
Company-affiliated entity in its or their investigation, defense or prosecution
of any potential, current or future legal matter in any forum, including but not
limited to lawsuits, administrative charges, audits, arbitrations, and internal
and external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against Company or a
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.9, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify Company immediately in the event there is a request
for information or inquiry pertaining to Company, any Company-affiliated entity,
or Executive’s knowledge of or employment with Company. In performing
responsibilities under this Section following termination of employment for any
reason and after Executive has received all Severance

 

5

 

  

Benefits (as defined below) which Executive is eligible to receive pursuant to
Section 6.2 (“Severance Period”), if any, or after Executive has received all
post-employment payments which Executive is eligible to receive pursuant to
Section 6.1, if any, Executive shall be compensated for Executive’s time at an
hourly rate of $250 per hour. However, during any period in which Executive is
an employee of Company or during the Severance Period, Executive shall not be so
compensated.

 

5.10REMEDIES AND DAMAGES.  The parties agree that compliance with Sections 5.1 –
5.7 of the Agreement and Appendix A is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of this Section will result in irreparable and continuing harm
to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.

 

5.11LIMITATIONS.  Nothing in this Agreement shall be binding upon the parties to
the extent it is void or unenforceable for any reason in the State of
Employment, including, without limitation, as a result of any law regulating
competition or proscribing unlawful business practices; provided, however, that
to the extent that any provision in this Agreement could be modified to render
it enforceable under applicable law, it shall be deemed so modified and enforced
to the fullest extent allowed by law.

 

6.TERMINATION OF EMPLOYMENT.

 

6.1TERMINATION UPON EXPIRATION OF TERM.  Unless ABM and Executive mutually agree
in writing to extend the Term, Executive’s employment shall terminate at the
expiration of the Term. In the event that Executive’s employment is terminated
in connection with the expiration of the Term, Company shall pay to Executive
(i) all compensation to which Executive is entitled up through the date of
termination; and (ii) a prorated portion of Executive’s Bonus for the fraction
of the fiscal year that has been completed prior to the date of termination
based on ABM’s actual performance for the entire fiscal year; provided, however,
that if the expiration of the Term is in connection with a termination of
employment for Cause or a voluntary termination of employment by Executive, such
termination will be governed by the provisions of Sections 6.2 or 6.4,
respectively. Further, in the event that Executive’s employment terminates at
the end of the Term, and ABM had not offered to renew Executive’s employment
upon materially similar terms and conditions, provided Executive is in
compliance with his obligations under Section 5 and Exhibit A, Company will pay
Executive an amount equal to one times the sum of Executive’s base salary and
target Bonus, in equal

 

6

 

  

installments in accordance with Company’s normal payroll practice over the
twelve-month period following Executive’s termination of employment; provided
further that such payments shall cease upon the earlier of Executive commencing
full time employment which does not violate Section 5 of this Agreement or ABM’s
written notification to Executive that it is waiving its rights under Section
5.5. Executive’s eligibility to receive the prorated Bonus and/or the one times
the sum of Executive’s base salary and target Bonus are conditioned on: (x)
Executive having first signed a release agreement in the form provided by
Company and the release becoming irrevocable by its terms within sixty (60)
calendar days following the date of Executive’s termination of employment; and
(y) Executive’s continued compliance with all continuing obligations under this
Agreement. Executive shall not have any other rights or claims under this
Agreement, and all other obligations of Company under this Agreement shall
cease.

 

6.2TERMINATION BY COMPANY FOR CAUSE.  Company may terminate Executive’s
employment with Company at any time, without any advance notice, upon a good
faith determination by Company, for Cause. Where Company terminates Executive’s
employment for Cause, Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, Executive
shall not have any other rights or claims under this Agreement, and all other
obligations of Company under this Agreement shall cease. For purposes of this
Agreement, “Cause” shall mean the occurrence of one of the following: (i)
Executive’s serious misconduct, dishonesty, disloyalty, or insubordination; (ii)
Executive’s conviction (or entry of a plea bargain admitting criminal guilt) of
any felony or a misdemeanor involving moral turpitude; (iii) drug or alcohol
abuse that has a material or potentially material effect on Company’s reputation
and/or on the performance of Executive’s duties and responsibilities under this
Agreement; (iv) Executive’s failure to substantially perform Executive’s duties
and responsibilities under this Agreement for reasons other than death or
Disability, as defined below; (v) Executive’s repeated inattention to duty for
reasons other than death or Disability; (vi) Executive’s material violation of
Company’s Code of Business Conduct; and (vii) any other material breach of this
Agreement by Executive.

 

6.3NOTICE TERMINATION BY COMPANY.  Company may terminate Executive’s employment
with Company upon sixty (60) days’ notice to Executive at any time, for any
reason or no reason at all (“Notice”) or, in Company’s sole discretion, with
sixty (60) days’ pay in lieu of notice, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of Company
relating to the employment, discipline or termination of its employees. Where
Company terminates Executive’s employment with Notice, and Executive’s
employment is not terminated due to the expiration of the Term, Cause, death or
Disability (as defined below): (i) Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination;
and (ii) severance benefits as described on Appendix B hereto

 

7

 

  

(“Severance Benefits”); provided, that, notwithstanding anything to the contrary
set forth in this Agreement, Executive’s eligibility to receive the Severance
Benefits is conditioned on (x) Executive having first signed a release agreement
in the form provided by Company and the release becoming irrevocable by its
terms within sixty (60) calendar days following the date of Executive’s
termination of employment and (y) Executive’s continued compliance with all
continuing obligations under this Agreement, including but not limited to those
set forth in Section 5. Executive shall not have any other rights or claims
under this Agreement, and all other obligations of Company under this Agreement
shall cease.

 

6.4VOLUNTARY TERMINATION BY EXECUTIVE.  Executive may give sixty (60) days’
written notice of Executive’s resignation of employment at any time during the
Term of this Agreement, and Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination. Thereafter,
Executive shall not have any other rights or claims under this Agreement, and
all other obligations of Company under this Agreement shall cease. Company
reserves the right to relieve Executive of Executive’s duties at Company’s
discretion following notice of Executive’s intent to resign.

 

6.5DEATH OR DISABILITY.  Executive’s employment hereunder shall automatically
terminate upon the death of Executive and may be terminated at Company’s
discretion as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by Company. If
Executive’s employment is terminated due to the Executive’s death or Disability,
Executive, or, upon death, Executive’s designated beneficiary or estate, as
applicable, shall: (i) receive all compensation to which Executive is entitled
up through the date of termination; and (ii) be eligible to receive a prorated
Bonus based on the length of performance in the applicable performance period
prior to death or Disability. In the case of Disability, Executive’s eligibility
to receive the prorated Bonus is conditioned on: (x) Executive having first
signed a release agreement in the form provided by Company and the release
becoming irrevocable by its terms within sixty (60) calendar days following the
date of Executive’s termination of employment; and (y) Executive’s continued
compliance with all continuing obligations under this Agreement, including but
not limited to those set forth in Section 5. Thereafter, Executive and
Executive’s designated beneficiary or estate, as applicable, shall not have any
other rights or claims under this Agreement, and all other obligations of
Company under this Agreement shall cease.

 

6.6TIMING OF PAYMENTS.  In the event that Executive becomes entitled to receive
payments pursuant to Section 6, Executive shall receive such payments pursuant
to the terms set forth in this Agreement, including the provisions regarding
Section 409A set forth in Appendix B. Any prorated Bonus that

 

8

 

  

becomes payable to Executive pursuant to Section 6.5 shall be paid to Executive
at the end of the applicable performance period when such payments are made to
other participants and in accordance with the terms of the applicable plan or
program, provided that in no event shall any such payment be made to Executive
later than March 15th of the calendar year following the calendar year in which
Executive incurs a Disability. For the avoidance of doubt, the parties intend
that any payments that become payable to Executive pursuant to Section 6.5 shall
be exempt from Section 409A as a short-term deferral within the meaning of
Treasury Regulation section 1.409A-1(d).

 

6.7EXCESS PARACHUTE PAYMENTS.  Subject to a release between Executive and
Company approved by the Board of Directors or the Compensation Committee of ABM
Industries Incorporated, if the Severance Benefits, an equity award, and/or any
other benefit provided based on an agreement between Executive and Company would
be an excess parachute payment (“Total Benefits”), but for the application of
this Section, then the Total Benefits will be reduced to the minimum extent
necessary (but in no event to less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment;
provided, however, that the foregoing reduction will not be made if such
reduction would result in Executive receiving an amount determined on an
after-tax basis, taking into account the excise tax imposed pursuant to Section
4999 of the Code, or any successor provision thereto, any tax imposed by any
comparable provision of state law and any applicable federal, state and local
income and employment taxes (the “After-Tax Amount”) less than ninety percent
(90%) of the After-Tax Amount of the Total Benefits without regard to this
clause. Whether requested by the Executive or Company, the determination of
whether any reduction in Total Benefits to be provided to Executive is required
pursuant this Section, and the value to be assigned to the Executive's covenants
in Section 5 hereof for purposes of determining the amount, if any, of the
“excess parachute payment” under Section 280G of the Code will be made at the
expense of Company by Company's independent accountants or benefits consultant.
The determination of whether any reduction in Severance Benefits, equity
award(s) and/or any other agreement or otherwise is required pursuant to the
preceding sentence will be made at the expense of Company by independent
accountants selected by Company or Company’s benefits consultant. The fact that
Executive’s right to Total Benefits may be reduced by reason of the limitations
contained in this paragraph will not of itself limit or otherwise affect any
other rights of Executive under any other agreement. In the event that any
payment or benefit intended to be provided is required to be reduced pursuant to
this Section, Executive will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this Section, to the extent
that the payments or benefits does not constitute deferred compensation within
the meaning of Section 409A. Company will provide Executive with all information
reasonably requested by Executive to permit Executive to make such designation.
The term “excess parachute payment” as used in this paragraph means a payment
that creates an obligation for Executive to pay excise taxes

 

9

 

  

under Section 280G of the Internal Revenue Code of 1986, as amended, or any
successor statute.

 

6.8ACTIONS UPON TERMINATION.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of Company and of any Company subsidiaries or affiliates,
including any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from such membership or position, or trustee position, and
shall cooperate fully with Company in any process whereby Company designates a
new representative to replace the position vacated by Executive. Executive also
agrees that all property (including without limitation all equipment, tangible
proprietary information, documents, records, notes, contracts and
computer-generated materials) furnished to or created or prepared by Executive
incident to Executive’s employment with Company belongs to Company and shall be
promptly returned to Company upon termination of Executive’s employment.

 

6.9WITHHOLDING AUTHORIZATION.  To the fullest extent permitted under the laws of
the State of Employment hereunder, Executive authorizes Company to withhold from
any Severance Benefits otherwise due to Executive and from any other funds held
for Executive’s benefit by Company, any damages or losses sustained by Company
as a result of any material breach or other material violation of this Agreement
by Executive, pending resolution of any underlying dispute.

 

7.NOTICES.

 

7.1ADDRESSES.  Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

 



  Executive: D. Anthony Scaglione     Address on file with the Company        
Company: ABM Industries Incorporated     551 Fifth Avenue, Suite 300     New
York, NY  10176     Attention:  Chief Executive Officer

 



10

 

 



  Copy:   ABM Industries Incorporated     551 Fifth Avenue, Suite 300     New
York, NY  10176     Attention: Senior Vice President of Human Resources

 

7.2RECEIPT.  Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

 

8.GENERAL PROVISIONS.

 

8.1GOVERNING LAW.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this
Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.

 

8.2NO WAIVER.  Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.

 

8.3SEVERABILITY.  It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so narrowly drawn, or any court of
competent jurisdiction is hereby expressly authorized to redraw it in that
manner, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

8.4SURVIVAL.  All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 – 5.9 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.

 

8.5REPRESENTATIONS BY EXECUTIVE.  Executive represents and agrees that Executive
has carefully read and fully understands all of the provisions of this
Agreement, that Executive is voluntarily entering into this Agreement and has
been given an opportunity to review all aspects of this Agreement with an
attorney, if Executive chooses to do so. Executive also represents that
Executive will not make any unauthorized use of any confidential or proprietary
information of any third party in the performance of Executive’s duties under
this Agreement

 

11

 

  

and that Executive is under no obligation to any prior employer or other entity
that would preclude or interfere with the full and good faith performance of
Executive’s obligations hereunder.

 

8.6ENTIRE AGREEMENT.  Unless otherwise specified herein, this Agreement,
together with Appendices A and B, sets forth every contract, understanding and
arrangement as to the employment relationship between Executive and Company, and
may only be changed by a written amendment signed by both Executive and
Company’s Chief Executive Officer or Senior Vice President of Human Resources.
The parties agree that this Agreement supersedes any prior contract,
understanding and arrangement as to the employment relationship between
Executive and the Company.

 

8.6.aNO EXTERNAL EVIDENCE.  The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.

 

8.6.bOTHER AGREEMENTS.  It is specifically understood and agreed that this
Agreement supersedes all oral and written agreements between Executive and
Company prior to the date of this Agreement, provided, however, that any Change
in Control Agreement shall remain in full force and effect according to its
terms. It is also expressly understood and agreed that Executive is not eligible
to participate in any Company’s severance policy, including, without limitation,
the Company’s Senior Executive Severance Pay Policy. It is also expressly
understood that, notwithstanding any provision to the contrary contained in this
Agreement (whether explicit or implicit), the terms and restrictions set forth
in any prior agreement regarding assignment of intellectual property or
restrictions on competition, solicitation of employees, or solicitation of
customers, including, but not limited to, any such provision in any Asset
Purchase Agreement, Merger Agreement, Stock Purchase Agreement or any agreement
ancillary thereto entered into by and between Executive and any
Company-affiliated entity setting forth Executive’s duties under a Covenant Not
To Compete in connection with the sale of such assets, shall also remain in full
force and effect during employment and thereafter.

 

8.7.cAMENDMENTS.  This Agreement may not be amended except in a writing approved
by the Chief Executive Officer or Senior Vice President of Human Resources and
signed by the Executive.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

12

 

  

IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.

 

  Executive: D. Anthony Scaglione            



    Signature:          /s/ D. Anthony Scaglione  



              Date:                   4/6/2015  



            Company: ABM Industries Incorporated            



    Signature:          /s/ Angelique Carbo  



              Name:  Angelique Carbo             Title:  Senior Vice President -
Human Resources  



              Date:                    4/6/2015  

 

13

 

  

APPENDIX A

 

A.ASSIGNMENT.  Executive hereby assigns, and agrees to assign, to Company,
without additional compensation, Executive’s entire right, title and interest in
and to (a) all Creations, and (b) all benefits, privileges, causes of action and
remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all such registrations, renewals and/or extensions; to sue for all past, present
or future infringements or other violations of any rights in the Creation; and
to settle and retain proceeds from any such actions). As used herein, the term
Creations includes, but is not limited to, creations, inventions, works of
authorship, ideas, processes, technology, formulas, software programs, writings,
designs, discoveries, modifications and improvements, whether or not patentable
or reduced to practice and whether or not copyrightable, that relate in any
manner to the actual or demonstrably anticipated business or research and
development of Company or its affiliates, and that are made, conceived or
developed by Executive (either alone or jointly with others), or result from or
are suggested by any work performed by Executive (either alone or jointly with
others) for or on behalf of Company or its affiliates: (i) during the period of
Executive’s employment with Company, whether or not made, conceived or developed
during regular business hours; or (ii) after termination of Executive’s
employment if based on Confidential Information. Executive agrees that all such
Creations are the sole property of Company or any other entity designated by it,
and, to the maximum extent permitted by applicable law, any copyrightable
Creation will be deemed a work made for hire. If the State of Employment is
California, Executive UNDERSTANDS THAT THIS PARAGRAPH DOES NOT APPLY TO ANY
CREATION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870 OF THE LABOR
CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED BELOW. Executive
understands that nothing in this Agreement is intended to expand the scope of
protection provided to Executive by Sections 2870 through 2872 of the California
Labor Code.

 

B.DISCLOSURE.  Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at Company, and to hold in confidence for the sole right,
benefit and use of Company, any and all Creations made, conceived or developed
by Executive (either alone or jointly with others) during Executive’s employment
with Company, or within one (1) year after the termination of Executive’s
employment if based on Confidential Information. Such disclosure will be
received and held in confidence by Company. In addition, Executive agrees to
keep and maintain adequate and current written records on the development of all
Creations made, conceived or developed by Executive (either alone or jointly
with others) during Executive’s period of employment or during the one-year
period following termination of Executive’s employment, which records will be
available to and remain the sole property of Company at all times.

 

14

 

  

C.ASSIST WITH REGISTRATION.  Executive agrees that Executive will, at Company’s
request, promptly execute a written assignment of title for any Creation
required to be assigned by Section B. Executive further agrees to perform,
during and after Executive’s employment, all acts deemed necessary or desirable
by Company to assist it (at its expense) in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Creation
assigned to Company pursuant to Section B. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. Should Company be unable to secure Executive’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Creation, whether due to
Executive’s mental or physical incapacity or any other cause, Executive hereby
irrevocably designates and appoints Company and each of its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to undertake such
acts in Executive’s name as if executed and delivered by Executive, and
Executive waives and quitclaims to Company any and all claims of any nature
whatsoever that Executive may not have or may later have for infringement of any
intellectual property rights in the Creations. Company will compensate Executive
at a reasonable rate for time actually spent by Executive at Company’s request
on such assistance at any time following termination of Executive’s employment
with Company.

 

CALIFORNIA LABOR CODE
SECTION 2870-2872

 

2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

 

1.Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

2.Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and

 

15

 

  

inventions to be in the United States, as required by contracts between the
employer and the United States or any of its agencies.

 

2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

 

16

 

  

APPENDIX B

 

  Severance     18 months base pay and target Bonus  

 

In addition, ABM Industries Incorporated (ABMI) will pay Senior Executives an
amount equal to the ABMI portion of medical insurance for the length of the
severance period, not to exceed eighteen months, and ABM will pay Executive a
prorated portion of his Bonus for the fraction of the fiscal year that has been
completed prior to the date of termination based on ABM’s actual performance for
the entire fiscal year. The prorated portion of the Bonus shall be paid at such
time as bonuses are paid to employees generally, but in no event later than
March 15th of the year following the end of the fiscal year in which the bonus
is no longer subject to a substantial risk of forfeiture.

 

Except as set forth below, severance payments will be made in semi-monthly
installments.

 

Section 409A

 

Notwithstanding the above, Executive shall not be considered to have terminated
employment with ABM for purposes of this Agreement and no payments shall be due
to Executive under this Agreement unless Executive would be considered to have
incurred a “separation from service” from ABM within the meaning of Section 409A
of the Internal Revenue Code (“Section 409A”). Each amount to be paid or benefit
to be provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A, and any severance pay payments that are
due within the “short term deferral period” as defined in Section 409A shall not
be treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s termination of employment shall instead
be paid on the first business day after the date that is six months following
Executive’s termination of employment (or upon the officer’s death, if earlier).
In addition, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, if the Executive terminates employment
after October 15th, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement prior to December 31st of
the year in which the termination of employment occurs shall, subject to the
previous sentence of this section, instead be paid on the first business day
following January 1st of the year following Executive’s termination of
employment.

 

17

 